 Case 2:17-cv-06929-PA-JEM Document 204 Filed 04/12/19 Page 1 of 2 Page ID #:5300

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 17-6929 PA (JEMx)                                         Date    April 12, 2019
 Title             Securities & Exchange Commission v. Edward Chen, et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
         Kamilla Sali-Suleyman                             Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS – COURT ORDER

        Before the Court is a Motion for Approval of Final Accounting and Compensation filed
by Robert Mosier, who was appointed by the Court initially as the Receiver, became the
Monitor, and is now the Distribution Agent (“Mosier”) (Docket No. 195). Defendants Edward
and Jean Chen (collectively, the “Chens”) have filed an Opposition. The Court ordered that
plaintiff Securities and Exchange Commission (“SEC”) to file a brief providing its position. The
SEC has now done so and urges the Court to approve Mosier’s Motion. The Court has received
no objections or oppositions from any of the investors or other interested parties. The Court
previously concluded, pursuant to Rule 78 of the Federal Rules of Civil Procedure and Local
Rule 7-15, that this matter was appropriate for decision without oral argument and vacated the
hearing.

       “At the termination of a receivership, the receiver shall file a final accounting of the
receipts and disbursements and apply for compensation setting forth the amount sought and the
services rendered by the receiver.” 28 U.S.C. § 3103(g)(3). According to Mosier’s Motion for
Approval of Final Accounting and Compensation, Mosier seeks approval for an additional
$39,949.96 in fees and costs for work performed in December 2018 and January 2019, plus
$7,450.00 in further compensation to RGL Forensics for accounting work the Court previously
authorized. The Court has granted Mosier’s prior interim requests for fees and costs of
$667,619.87. Mosier’s Final Accounting indicates that the total cash disbursements for the
period beginning in September 2017 is $5,079,859 and that there is currently “total cash on
hand,” as of January 31, 2019, of $7,504,238. Mosier anticipates the receipt of additional funds
upon the completion and sale of the Golden Galaxy condominium project that will eventually be
distributed to the investors.

      No party, including the Chens, objected to Mosier’s earlier requests for fees and costs.
The Chens do, however, object to Mosier’s current request for further compensation because,
according to them, Mosier has already been compensated for his work as the Receiver and
Monitor and the settlement agreement between the Chens and SEC that has resolved this action
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:17-cv-06929-PA-JEM Document 204 Filed 04/12/19 Page 2 of 2 Page ID #:5301

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 17-6929 PA (JEMx)                                      Date   April 12, 2019
 Title          Securities & Exchange Commission v. Edward Chen, et al.

provides for an additional $50,000.00 in fees and costs to compensate Mosier for the work he
will perform as the Distribution Agent. Although the Chens object to some of the factual
statements and characterizations made in Mosier’s Motion, they do not dispute the accuracy of
financial information contained in the Final Accounting. Nor do the Chens include any specific
arguments about the amount or reasonableness of any of the work performed by Mosier during
December 2018 and January 2019.

       Having reviewed Mosier’s Final Accounting, the evidence in support of it, the Chens’
Opposition, and the SEC’s Brief, the Court concludes that the fees and expenses incurred by
Mosier and his firm during December 2018 and January 2019 were reasonable, necessary, and
that Mosier is entitled to compensation for that work in his role as the receiver pursuant to 28
U.S.C. § 3103(g). The Court additionally approves the payment to RGL Forensics. The Court
therefore grants Mozier’s Motion for Compensation and authorizes the payment of $39,949.96 in
fees and costs to Mozier and his firm and $7,450.00 to RGL Forensics. The Court also approves
the Final Accounting submitted with Mosier’s Motion.

         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                              Page 2 of 2
